In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 19-1402

UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                v.


SHON L. GIBSON,
                                             Defendant-Appellant.


         Appeal from the United States District Court for the
          Northern District of Indiana, Fort Wayne Division.
 No. 1:16-cr-00086-TLS-SLC-1 — Theresa L. Springmann, Chief Judge.



    ARGUED SEPTEMBER 13, 2019 — DECIDED MAY 7, 2020


   Before BAUER, ROVNER, and SYKES, Circuit Judges.
    BAUER, Circuit Judge. On December 14, 2016, Shon L. Gibson
(“Gibson”), was arrested and charged with possessing with
intent to distribute methamphetamine and being a felon in
possession of a firearm. Gibson pleaded guilty but reserved his
right to appeal the order denying his motion to suppress
evidence seized from his home pursuant to a search warrant.
2                                                    No. 19-1402

On appeal, Gibson argues the indictment should be dismissed
or the evidence suppressed because the evidence seized was
the direct result of an illegal stop, search, and arrest. Since we
find the evidence was not obtained as a result of violations of
the Fourth Amendment, we affirm.
                      I. BACKGROUND
   One evening, Officer Brandon Garrison encountered
Gibson, a suspected drug trafficker, walking with a compan-
ion. Although initially a consensual encounter, Officer Garri-
son questioned Gibson and his companion and briefly detained
Gibson. After Gibson and his companion departed, Officer
Garrison spotted a methamphetamine pipe under his patrol
vehicle. Local law enforcement conducted a traffic stop of
Gibson’s vehicle in the curtilage of his driveway. A drug
detection dog signaled presence of a controlled substance in
the vehicle, though nothing was found.
    Earlier that day, Gibson’s wife met with Drug Enforcement
Administration (“DEA”) agents to tell them about metham-
phetamine inside the home. To protect her children,
Mrs. Gibson cooperated with DEA agents by providing weekly
information about Gibson. Mrs. Gibson called the DEA agents,
who assured her the traffic stop was not initiated by their
investigation. Local law enforcement used information
Mrs. Gibson had provided to obtain a search warrant. The
search of the home uncovered drugs, drug paraphernalia,
currency, and AK-47 rifles, which led to Gibson’s arrest. A
grand jury indicted Gibson.
   Gibson moved to suppress all evidence seized during the
search, alleging he was detained without reasonable suspicion,
No. 19-1402                                                   3

unlawfully frisked, arrested without probable cause, stopped
without probable cause or reasonable suspicion, and the traffic
stop exceeded a permissible scope. Upon learning of his wife’s
cooperation, Gibson also argued her statement was insuffi-
ciently attenuated to justify the search warrant. The district
court referred the matter to a magistrate judge who held
evidentiary hearings and ultimately recommended the motion
be denied. Gibson filed objections to the magistrate judge’s
report pertaining only to Gibson’s initial encounter with
Officer Garrison. The district court found Gibson’s arguments
unpersuasive.
                      II. DISCUSSION
    Before the district court, Gibson challenged the magistrate
judge’s findings and conclusions that the initial encounter with
Officer Garrison complied with the Fourth Amendment. This
court reviews the district court’s Fourth Amendment findings
de novo. United States v. Contreras, 820 F.3d 255, 261 (7th Cir.
2016). Where a magistrate submits proposed findings of fact
and recommendations to the district court, parties may file
objections to the magistrate’s conclusions within fourteen days.
28 U.S.C. § 636(b)(1). Under the rule, “[a] judge of the court
shall make a de novo determination of those portions of the
report or specified proposed findings or recommendations to
which objection is made.” Id. Here, the magistrate judge made
findings on three issues: (1) whether the initial encounter with
Officer Garrison complied with the Fourth Amendment;
(2) whether the traffic stop by Deputy Hartman complied with
the Fourth Amendment; and (3) whether Mrs. Gibson’s
statement was sufficiently attenuated from any Fourth Amend-
ment violation. The magistrate judge directed the parties to
4                                                   No. 19-1402

make written objections within fourteen days reminding them
that failure to do so waived their right to appeal.
    Gibson’s objection related to only the first issue: whether
the initial encounter with Officer Garrison complied with the
Fourth Amendment. Gibson did not object to the other two
findings. The district court correctly reviewed the second and
third issues of the traffic stop and attenuation for clear
error because of Gibson’s failure to object. Johnson v. Zema Sys.
Corp., 170 F.3d 734, 739 (7th Cir. 1999). Because Gibson failed
to raise these two objections to the magistrate judge, they are
waived. Gibson’s failure to object to the magistrate judge’s
findings and recommendation on these issues waives appellate
review. United States v. Charles, 476 F.3d 492, 495–96 (7th Cir.
2007). The magistrate judge’s findings and conclusions that
Mrs. Gibson’s voluntary statement with DEA agents was
independently sufficient to sustain findings of probable cause,
and sufficiently attenuated from subsequent events to preclude
suppression, is conclusively established and accepted by this
court as unchallenged.
                     III. CONCLUSION
    Since the evidence was not obtained as a result of Fourth
Amendment violations, we AFFIRM the judgment of the
district court.